NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             AUG 06 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        Nos. 09-30320, 09-30321

              Plaintiff - Appellee,              D.C. No. 1:07-cr-00169-RFC-1

  v.
                                                 MEMORANDUM*
RONALD ALLEN MULLENBERG,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Montana
                 Richard F. Cebull, Chief District Judge, Presiding

                             Submitted July 7, 2010**
                             San Francisco, California

Before: HUG, SKOPIL and BEEZER, Circuit Judges.

       Defendant-appellant Ronald Allen Mullenberg (“Mullenberg”) appeals from

a final judgment convicting him of two counts of abusive sexual contact, in

violation of 18 U.S.C. §§ 1152, 2244(a)(1) & (C). Mullenberg pleaded guilty to


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the crimes without a plea agreement, and the district court sentenced him to 121

months imprisonment. We have jurisdiction over this matter pursuant to 28 U.S.C.

§ 1291, and we affirm. The facts of this case are known to the parties. We do not

repeat them.

      We review “all sentencing decisions” for an abuse of discretion. United

States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

      The determination of whether a sentence is substantively reasonable is

“guided by the sentencing factors set forth in 18 U.S.C. § 3553(a), including the

sentencing range established by the Sentencing Guidelines.” United States v.

Plouffe, 445 F.3d 1126, 1131 (9th Cir. 2006).

      Here, contrary to Mullenberg’s assertions, the record indicates that the

district court engaged in a “thorough and thoughtful consideration of the § 3553

factors” and properly exercised its discretion by imposing a sentence within the

applicable guidelines sentencing range. United States v. Cabaccang, 481 F.3d

1176, 1188 (9th Cir. 2007).

      AFFIRMED.




                                         2